DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Claims 1-28 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on June 15, 2020 and November 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludvig et al. (US PGPUB 2012/0053506).

5.	With regard to claim 1, Ludvig discloses a system (100) fully capable evacuating subdural hematomas (abstract; Figs. 1-3), the system (100) comprising: an inlet (inlet tube, 112) configured to be placed in fluid communication with a subdural space (subdural/subarachnoid space 30; figure 3; [0014]; [0016]); an irrigation reservoir (delivery reservoir, 136) in fluid communication with the inlet (112) and configured to supply irrigation fluid to the inlet and the subdural space (30; Figs. 2, 3; [0016]; [0018]); an outlet (outlet tube, 114) separate from the inlet (112) and also configured to be placed in fluid communication with the subdural space (30; Fig. 3; [0014]; [0016]); and a pump (mini-pump, 131) in fluid communication with the outlet (114) and configured to create negative pressure within the subdural space (30) and evacuate fluid from the subdural space (131 provides fluid removal from the subarachnoid sheet body 102 and includes a pump compartment 142 that applies suction to the outlet tube 114 to draw fluid away from the sheet body 102 toward a CSF collection reservoir 144 connected thereto; Fig. 2; [0018]; [0019]).

6.	With regard to claim 10, Ludvig discloses a monitoring sensor (second flow-sensor, 148; Fig. 2) in fluid communication with the outlet (114) configured to collect data relevant to a parameter of the fluid evacuated from the subdural space (30; movement of CSF and other fluids from the sheet body 102 to the CSF collection reservoir 144 may be monitored by 148 positioned along a length of 114; [0019]).

7.	With regard to claim 13, Ludvig discloses that the system (100) comprises multiple inlets and multiple outlets configured to be placed in fluid communication with the subdural space (30; inlet tubes 112 and outlet tubes 114, wherein the number of either of these tubes may be increased, for use with the sheet body 102; [0016]; [0018]; [0019]; Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ludvig in view of Bertrand et al. (US 8,292,856).

9.	With regard to claim 4, Ludvig is silent in regard to the pump comprising a peristaltic pump.
	However, Bertrand discloses an implantable cerebral spinal fluid drainage system (abstract; Figs. 1-3) comprising a peristaltic pump (22) in fluid communication with a ventricular catheter (16) and configured to create negative pressure within the subdural space (inlet location, 18) and evacuate fluid from the subdural space (col. 3, lines 6-10, 20-22).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump disclosed by Ludvig to be a peristaltic pump, similar to that disclosed by Bertrand, in order to provide an advantageous positive displacement pump that operated by forcing a fixed volume of fluid from the inlet pressure section of the pump into a discharge zone of the pump, as suggested by Bertrand in column 3, lines 16-18.

10.	Claim(s) 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig in view of Burnett (US PGPUB 2011/0178455).

11.	With regard to claim 5-7, Ludvig is silent in regard to at least one pressure sensor configured to measure pressure within the inlet, outlet or subdural space; wherein the at least one pressure sensor comprises a first pressure sensor associated with the inlet and a second pressure sensor associated with the outlet; and wherein the first sensor is integrated into the inlet and the second pressure sensor is integrated into the outlet.
	However, Burnett discloses an implantable fluid management system for the removal of excess fluid (abstract; Fig. 11A), comprising a first pressure sensor (pressure sensor, 122) configured to measure pressure within and integrated into an inlet (inflow tubing, 107; [0059]; claim 21), and a second pressure sensor (pressure sensor, 124) associated with and integrated into an outlet (outflow tubing 108; Fig. 11A [0059]; claim 21).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Ludvig to include the inlet and outlet pressure sensors, similar to that disclosed by Burnett, for the advantage of providing a setting for the pump, based on pressure signals sensed from the fluid, as suggested by Burnett in paragraph [0016].

12.	With regard to claim 8, Ludvig is silent in regard to a pump controller in communication with the at least one pressure sensor and configured to control the operation of the pump responsive to the measured pressure.
	However, Burnett discloses a pump controller (control mechanism, such as an integrated controller) in communication with the at least one pressure sensor (122, 124) and configured to control the operation of a pump (101) responsive to the measured pressure ([0017]; [0059]; [0065]). 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Ludvig in view of Burnett to include a pump controller in communication with the at least one pressure sensor, similar to that disclosed by Burnett, for the advantage of providing an overall control of fluid flow during operation, as suggested by Burnett in paragraph [0059].

13.	With regard to claim 9, Ludvig in view of Burnett discloses the system of claim 5, and Ludvig further discloses a discharge reservoir (collection reservoir, 144) in which fluid evacuated from the subdural space (30) by the at least one pump (142) is collected ([0019]; [0022]; Fig. 2).

14.	Claim(s) 11-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig in view of Smith (US 5,029,584).

15.	With regard to claims 21 and 22, Ludvig discloses a system (100) fully capable evacuating subdural hematomas (abstract; Figs. 1-3), the system (100) comprising: an inlet (inlet tube, 112) configured to be placed in fluid communication with a subdural space (subdural/subarachnoid space 30; figure 3; [0014]; [0016]); an irrigation reservoir (delivery reservoir, 136) in fluid communication with the inlet (112) and configured to supply irrigation fluid to the inlet and the subdural space (30; Figs. 2, 3; [0016]; [0018]); an outlet (outlet tube, 114) separate from the inlet (112) and also configured to be placed in fluid communication with the subdural space (30; Fig. 3; [0014]; [0016]); and a monitoring sensor (second flow-sensor, 148; Fig. 2) in fluid communication with the outlet (114) configured to collect data relevant to a parameter of the fluid evacuated from the subdural space (30; movement of CSF and other fluids from the sheet body 102 to the CSF collection reservoir 144 may be monitored by 148 positioned along a length of 114; [0019]).
	Ludvig is silent in regard to the monitoring sensor being configured to collect data relevant to the presence of one or more pathological substances within the fluid that exits the subdural space; wherein the monitoring sensor is configured to collect data relevant to the presence of one or more of blood, blood breakdown products, proteins, nucleic acid, or ions within the fluid.
	However, Smith discloses a method and apparatus for measuring patient blood loss (abstract), comprising monitoring sensor being configured to collect data relevant to the presence of one or more pathological substances within the fluid that exits the bodily space; wherein the monitoring sensor is configured to collect data relevant to the presence of one or more of blood, blood breakdown products, proteins, nucleic acid, or ions within the fluid (col. 3, lines 46-60; col. 7, lines 26-56; col. 8, lines 13-55).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the monitoring sensor disclosed by Ludvig to be configured to collect data relevant to one or more of spectra of the evacuated fluid, similar to that disclosed by Smith, in order to include a spectrophotometer that advantageously provides a volumetric concentration of a component in the liquid mixture, as suggested by Smith in column 3, lines 46-50.

16.	With regard to claims 11 and 23, Ludvig is silent in regard to the monitoring sensor is configured to collect data relevant to one or more of spectra of the evacuated fluid, the composition of the evacuated fluid, or the presence of pathological substances in the evacuated fluid.
	However, Smith discloses a method and apparatus for measuring patient blood loss (abstract), wherein a monitoring sensor is utilized which is configured to collect data relevant to spectra of the evacuated fluid (a spectrophotometer is associated with the outlet conduit means, and is used to measure light energy transmitted through a solution, and so is capable of collecting data relevant to spectra of the evacuated fluid; col. 3, lines 16-18; col. 6, lines 65-68).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the monitoring sensor disclosed by Ludvig to be configured to collect data relevant to one or more of spectra of the evacuated fluid, similar to that disclosed by Smith, in order to include a spectrophotometer that advantageously provides a volumetric concentration of a component in the liquid mixture, as suggested by Smith in column 3, lines 46-50.

17.	With regard to claims 12 and 24, Ludvig is silent in regard to a computing system configured to analyze the data collected by the monitoring sensor.
	However, Smith discloses a method and apparatus for measuring patient blood loss (abstract), comprising a computing system (signal processor) configured to analyze the data collected by the monitoring sensor (the spectrophotometer provides a first electric signal corresponding to the concentration of blood in the blood containing liquid mixture and the blood-containing liquid mixture is next passed through a flow meter to generate a second electric signal corresponding to the blood containing liquid mixture volumetric flow rate, wherein the first and second electric signals are combined in a signal processor (a computer system) and a numerical value is electronically calculated and displayed, and so is capable of analyzing data measured by the monitoring sensor; col. 3, lines 46-60).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Ludvig to include a computing system, similar to that disclosed by Smith, for the advantage of further providing a numerical value corresponding to the cumulative amount of a component within the liquid mixture, as suggested by Smith in column 3, lines 56-60.

18.	Claim(s) 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US PGPUB 2014/0364821) in view of Smith.

19.	With regard to claims 25 and 26, Gibbons discloses a method (a method of evacuating patient fluid from a subdural space of a patient; abstract; Fig. 1), the method comprising: forming an inlet opening (burr hole, 33b) in the cranium of the patient (patient’s head, 33)  to access the subdural space (12) in which the subdural hematoma lies ([0024-0025]); and forming an outlet opening (burr hole, 33a) in the cranium (33) spaced from the inlet opening (33a; Fig. 1) to access the subdural space (12), wherein fluid within the subdural space (12) can exit the space via the outlet (33a; via flexible subdural drain, 22; [0025]; Fig. 1).
	Gibbons is silent in regard to monitoring the fluid that exits the subdural space to collect data relevant to the presence of one or more pathological substances within the fluid; and wherein collecting data relevant to the presence of one or more pathological substances comprises collecting data relevant to the presence of one or more of blood, blood breakdown products, proteins, nucleaic acid, or ions within the fluid.
	However, Smith discloses a method and apparatus for measuring patient blood loss (abstract), comprising monitoring sensor being configured to collect data relevant to the presence of one or more pathological substances within the fluid that exits the bodily space; wherein the monitoring sensor is configured to collect data relevant to the presence of one or more of blood, blood breakdown products, proteins, nucleic acid, or ions within the fluid (col. 3, lines 46-60; col. 7, lines 26-56; col. 8, lines 13-55).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Gibbons to include the step of monitoring the fluid that exits the subdural space, similar to that disclosed by Smith, in order to include a spectrophotometer that advantageously provides a volumetric concentration of a component in the liquid mixture, as suggested by Smith in column 3, lines 46-50.

20.	With regard to claim 27, Gibbons is silent in regard to monitoring the fluid comprising monitoring the fluid using a spectrophotometer configured to measure the spectra of the fluid.
	However, Smith discloses a method and apparatus for measuring patient blood loss (abstract), wherein a spectrophotometer is utilized which is configured to collect data relevant to spectra of the evacuated fluid (a spectrophotometer is associated with the outlet conduit means, and is used to measure light energy transmitted through a solution, and so is capable of collecting data relevant to spectra of the evacuated fluid; col. 3, lines 16-18; col. 6, lines 65-68).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the monitoring sensor disclosed by Gibbons to be configured to collect data relevant to one or more of spectra of the evacuated fluid, similar to that disclosed by Smith, in order to include a spectrophotometer that advantageously provides a volumetric concentration of a component in the liquid mixture, as suggested by Smith in column 3, lines 46-50.

21.	With regard to claim 28, Gibbons is silent in regard to analyzing the collected data using a computing system.
	However, Smith discloses a method and apparatus for measuring patient blood loss (abstract), comprising a computing system (signal processor) configured to analyze the data collected by the monitoring sensor (the spectrophotometer provides a first electric signal corresponding to the concentration of blood in the blood containing liquid mixture and the blood-containing liquid mixture is next passed through a flow meter to generate a second electric signal corresponding to the blood containing liquid mixture volumetric flow rate, wherein the first and second electric signals are combined in a signal processor (a computer system) and a numerical value is electronically calculated and displayed, and so is capable of analyzing data measured by the monitoring sensor; col. 3, lines 46-60).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Gibbons to include a computing system, similar to that disclosed by Smith, for the advantage of further providing a numerical value corresponding to the cumulative amount of a component within the liquid mixture, as suggested by Smith in column 3, lines 56-60.

Allowable Subject Matter
22.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.

23.	The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record are Ludvig et al. (US PGPUB 2012/0053506) and Gibbons (US PGPUB 2014/0364821).
	Ludvig and Gibbons, while disclosing similar system and method for evacuating subdural hematomas, fail to disclose or reasonably suggest, alone or in combination, wherein the inlet comprises a first intracranial bolt and the outlet comprises a second intracranial bolt, each intracranial bolt including an internal passage through which the fluid can pass.
	Further, Ludvig and Gibbons, while disclosing similar system and method for evacuating subdural hematomas, fail to disclose or reasonably suggest, alone or in combination, supplying an irrigation fluid to the subdural space through the formed inlet opening; and simultaneously applying negative pressure to the subdural space with a pump associated with the formed outlet opening and evacuating fluid from the subdural space. 

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wallace (US PGPUB 2017/0027604) discloses methods and devices for removing obstructing material from the human body.
Branch, JR et al. (US PGPUB 2011/0282263) discloses a subdural drainage catheter with flow restoration mechanism.
Lieberman (US PGPUB 2005/0043673) discloses a method and apparatus for irrigation and drainage of the brain’s subdural space using a percutaneous approach.

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW J MENSH/Primary Examiner, Art Unit 3781